DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-19 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/11/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-15, 17-18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roessler et al (2012/0235661) (hereinafter “Roessler”) and further in view of Liu et al (2018/00351459) (hereinafter “Liu”) and Schirmer et al (5,583,422) (hereinafter “Schirmer”).
Regarding claim 12, Roessler discloses an electronic switch (300, figs.1, 3), comprising: a current sensor (330); and a semiconductor switch (340, fig.3) comprising two semiconductors (341, 342, fig.3) configured to carry and disconnect a current in both directions (current to the load 400 or source 200, fig.1), and a control circuit (350) configured to operate the 
Liu teaches determine a phase control factor ([0044]) of the pulse-width modulation as a function of measurement values of the current sensor ([0044]), decrease in phase factor control ([0044], fig.7c shows adjustment in duty cycle). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roessler to include the regulating means of Liu to provide the advantage of improving switching loss thereby increasing device performance.  Roessler and Liu does not disclose reduce an edge steepness of a switching edge of the phase control factor. However, Schirmer teaches reduce an edge steepness (edge steepness of PWM, see figs. 6, 7) of a switching edge of the phase control factor (PWM of figs. 6, 7). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roessler and Liu to include the regulating means of Schirmer to provide the advantage of reducing ripple at output voltage thereby increasing device performance.
Regarding claim 13, Roessler discloses a power supply system (100, figs.1, 3), comprising: first (200) and second parts (400); and an electronic switch (300) configured to connect the first part to the second part in a manner enabling isolation (300 isolated from the load 400, fig.1), said electronic switch comprising a current sensor (330), and a semiconductor switch (340) comprising two semiconductors (341, 342) configured to carry and disconnect a current in both directions (current to the load 400 or source 200, fig.1), and a control circuit (350) configured to operate the semiconductor switch by pulse-width modulation (PWM see fig.5), and 5Docket No.: GAUDENZ-3 Int. Appi. No.: PCT/EP2020/053543the electronic switch remains in the ON state and that two limit values exist for protection ([0030]), wherein the electronic switch is operated by pulse-width modulation when a first one of the two limit values is exceeded (PWM control, see fig.5), and wherein the electronic switch is switched off when a second one of the two limit values ([0032]), which is greater than the first limit value, is exceeded ([0032]), Roessler does not disclose determine a phase control factor of the pulse-width modulation as a function of measurement values of the current sensor, wherein the electronic switch is configured to reduce an edge steepness of a switching edge as the phase control factor decreases.
Liu teaches determine a phase control factor ([0044]) of the pulse-width modulation as a function of measurement values of the current sensor ([0044]), decrease in phase factor control ([0044], fig.7c shows adjustment in duty cycle). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roessler to include the regulating means of Liu to provide the advantage of improving switching loss thereby increasing device performance.  Roessler and Liu does not disclose reduce an edge steepness of a switching edge of the phase control factor. However, Schirmer 
Liu teaches determine a phase control factor ([0044]) of the pulse-width modulation as a function of measurement values of the current sensor ([0044]), first phase factor control ([0044], fig.7c shows adjustment in duty cycle) and second phase control factor ([0044], fig.7c shows adjustment in duty cycle). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roessler to 
Regarding claim 14, Roessler, Liu and Schirmer disclose the power supply system of claim 13, wherein the power supply system is designed as a DC network (Roessler 100, fig.1 provides DC, Liu [0002]).
Regarding claim 15, Roessler, Liu and Schirmer disclose the power supply system of claim 13, further comprising a diode (Roessler 360, fig.3) connected to a terminal (Roessler terminal of 340, fig.3) of the electronic switch to prevent an overvoltage at the electronic switch (Roessler [0037]).
Regarding claim 17, Roessler, Liu and Schirmer disclose the power supply system of claim 13, further comprising a capacitor (Roessler 320, fig.3) connected to a terminal (Roessler terminal of 340, fig.3) of the electronic switch (Roessler 340, fig.3).
Regarding claim 19, Roessler, Liu and Schirmer disclose the method of claim 18, wherein during a change between a conductive state (Roessler 341, 342, fig.2 switched on) and a nonconductive state (Roessler 341, 342, fig.2 switched off) the semiconductor switch of the electronic switch is controlled for a length of time by pulse-width modulation (Liu [0044])),  however Roessler, Liu and Schirmer does not teach further comprising continuously increasing the phase control factor during switch-on from 0% to 100%, and continuously reducing the phase control factor during switch-off from 100% to 0%. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further comprising continuously increasing the phase control factor during switch-on from 0% to 100%, and continuously reducing the phase control factor during switch-off from 100% to 0%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, .
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roessler (2012/0235661) in view of Liu et al (2018/00351459) and Schirmer et al (5,583,422) and further in view of Vinzens (2014139559).
Regarding claim 16, Roessler, Liu and Schirmer disclose the power supply system of claim 13, wherein the electronic switch includes two terminals, and further comprising two diodes connected to the two terminals, respectively, to prevent an overvoltage at the electronic switch.
Vinzens teaches wherein the electronic switch includes two terminals (terminals at the input 2 and output 2a, fig.2), and further comprising two diodes (20, fig.2) connected to the two terminals, respectively, to prevent an overvoltage at the electronic switch (diodes 20 reduce overvoltage across switches 3, 4, see fig.2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roessler, Liu and Schirmer to include the diode across the terminals of electronic switch of Vinzens to provide the advantage of protecting the transistor from damage thereby improving device performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BART ILIYA/Examiner, Art Unit 2839                

/KEVIN J COMBER/Primary Examiner, Art Unit 2839